Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-26-2020 under new application, which have been placed of record in the file. Claims 1-19 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-20-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  119(e) with a specific reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.  

Response to Amendment
The amendment filed on 10-20-2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the controller being configured to: detect activation, at different times, of a plurality of different operational modes of the camera; and at the different times, cause display by the mode indicator of different respective visual indications corresponding to the plurality of different, operational modes”; and “at the different occasions, cause display” is not recited or disclosed in specification.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  “at the different occasions, cause display”.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1, 6, 7 and 13 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"controller being configured to: detect activation, at different times" in Claim 1;
“at the different occasions, cause display” in Claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston Nicholas Jamie et al. (US 20150244910 A1 IDS) in view of Andes Ian Edward et al. (US 20130214998 A1 IDS) and Pearson Kent D et al. (US 20080192114 A1 IDS).

Regarding Claim 1, Marston Nicholas Jamie et al. (US 20150244910 A1) suggests an eyewear device (please see figure 1) comprising: an eyewear frame (page 1, paragraph 4); a camera incorporated in the eyewear frame (page 1, paragraph 4); a mode indicator comprising a series of light emitters mounted on an outwardly-directed surface of the eyewear frame (page 4, paragraph 79, figure 16); and a controller incorporated in the eyewear frame (page 4, paragraph 79, Item # 52) in communication with the mode indicator (page 4, paragraph 79, figure 16), the controller being configured to: detect activation of a particular operational mode of the camera (page 4, paragraph 79, figure 16); and during operation of the camera in the particular operational mode, cause display by the mode indicator of a visual indication corresponding to the particular operational mode of the camera (page 4, paragraph 79, figure 16).

However, prior art of Andes Ian Edward et al. (US 20130214998 A1) suggests a series of light emitters mounted on a forward-facing surface of the eyewear frame (please see figures 9, 14, Item # 910, 1410, pages 10, 11, paragraphs 103, 104, suggests colored LED array, 107-109 operating LED for different mode operation controlled by controller) such that the mode indicator is directed away from a user when the eve wear device is worn by the user (please see figures 9, 14, Item# 910, 1410, pages 10, 11, paragraphs 103, 104, suggests colored LED array,  107-109 operating LED for different mode operation controlled by controller, further suggests the light indicators are away from user eyes or located in peripheral vision of the user when user  wears the eyewear on the front of the face, further suggests since the mode indicators are colored light indicators and the color difference indicates different modes of operation at different time).
Please also see well-known prior art of Stafford Jeffrey Roger et al. (US 20180292911 A1 IDS) a mode indicator comprising a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user (figure 21, page 22, paragraphs 242-244)


  Andes Ian Edward et al. (US 20130214998 A1) teaches a controller a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation and a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user.
Marston Nicholas Jamie et al. (US 20150244910 A1) does not teach a controller a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation and a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Marston Nicholas Jamie et al. (US 20150244910 A1) discloses same eyewear display structure as it does separately detecting modes of operation and use light emitting diode to indicate modes of operation
discloses the same structure as it does separately providing array of LED around frame of the eyewear frame, being peripheral to user eyes when user is wears the eyewear in front of his face and detecting modes of operation and use array of light emitting diode to indicate modes of operation
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Marston Nicholas Jamie et al. (US 20150244910 A1) to include a controller a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation and a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user, as disclosed by Andes Ian Edward et al. (US 20130214998 A1) to be able eyewear that presents information through visual and audible means with minimal impact on user focus and attention toward user activity as Andes Ian Edward et al. (US 20130214998 A1) discusses at page 1, paragraph 2.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1, Marston Nicholas Jamie et al. (US 20150244910 A1) fails to suggests the controller being configured to: detect activation of a particular 
corresponding to the particular operational mode of the camera and detect activation, at different times, of a plurality of different operational modes of the camera; and at the different times, cause display by the mode indicator of different respective visual indications corresponding to the plurality of different, operational modes.
Pearson Kent D (US 20080192114 A1) suggests (or discloses) suggests the controller being configured to: detect activation of a particular operational mode of the camera (paragraph 17-19, 55-58, 64, 65 suggests after receiving activation signal  and detected by controller activates the camera and  performs the selected mode of operation),; and during operation of the camera in the particular operational mode, cause display by the mode indicator of a visual indication corresponding to the particular operational mode of the camera (pages 1-4, paragraph 17-19, suggests plurality of modes of operation of camera at different time , please notice further suggests the camera operation such as single shot photo or picture indicated by red lighted LED, further when camera doing video is indicated by green LED and delete operation is indicated by amber lighted LED the above operation obviously suggests different mode of operation are performed during different time further suggests camera either does still photo or moving images and these modes of operations are indicated with different color LED light emitting further paragraphs  55-60, 62, 64, 65 provides further detail about modes of operation of camera indicated with different color light at different time since camera does not have capability to achieve multiple task at same time).

In response to combination of the primary and secondary prior arts, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the prior art of Marston Nicholas Jamie et al. (US 20150244910 A1) suggests a method comprising: using one or more computer processing devices incorporated in an eyewear device; an eyewear device comprising: an eyewear frame; a camera incorporated in the eyewear frame; a mode indicator comprising a series of light emitters mounted on an outwardly-directed surface of the eyewear frame; and a controller incorporated in the eyewear frame; whereas prior art of Andes Ian Edward et al. (US 20130214998 A1) suggest a controller a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation  and a series of light emitters mounted on a 
corresponding to the particular operational mode of the camera and detect activation, at different times, of a plurality of different operational modes of the camera; and at the different times, cause display by the mode indicator of different respective visual indications corresponding to the plurality of different, operational modes.
 Thus combination does suggest applicant’s claimed invention therefore they do obviate.
The prior art of Marston Nicholas Jamie et al. (US 20150244910 A1) in view of Smit Matthew et al. ( US 20180107025 A1) provides an eyewear device comprising: an eyewear frame; a camera incorporated in the eyewear frame; a mode indicator comprising a series of light emitters mounted on an outwardly-directed surface of the eyewear frame; and a controller incorporated in the eyewear frame in communication with the mode indicator; in which the claimed invention can be seen as an improvement in that, detect activation of a particular operational mode of the camera; and during operation of the camera in the particular operational mode, cause display by the mode indicator of a visual indication corresponding to the particular operational mode of the camera is known technique disclosed by Pearson Kent D (US 20080192114 A1) and is applicable to base process of Marston Nicholas Jamie et al. (US 20150244910 

Regarding Claim 2, Andes Ian Edward et al. (US 20130214998 A1IDS) suggests the series of light emitters of the mode indicator are arranged in a ring-shaped configuration (please see figure 9 and 14 seems to suggest LED in circular shape around the lens).  

Regarding Claims 3, 4, Pearson Kent D (US 20080192114 A1IDS) suggests the series of light emitters are arranged peripherally about a camera lens opening defined 
Further examine maintains “the series of light emitters are arranged peripherally about a camera lens opening defined by the eyewear frame” is well known to one ordinary skill in the art as disclosed by prior art of Stafford Jeffrey Roger et al. (US 20180292911 A1IDS) suggests the series of light emitters are arranged peripherally about a camera lens opening defined by the eyewear frame (please see figure 21, Item # 3202A-2302D LED’s, Item #  2306 A, B, pages 21-23, paragraphs 232-248). 
Please also see  well-known prior art of Smit Matthew et al. (US 20180107025 A1IDS) disclosure; figure 1C Item # 215 suggesting circular LED further paragraphs  135 and 139 suggests multiple LED light indicator source.

Claim 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston Nicholas Jamie et al. (US 20150244910 A1 IDS) in view of Andes Ian Edward et al. (US 20130214998 A1 IDS) and Pearson Kent D et al. (US 20080192114 A1 IDS) as applied to claims 1-4 above and further in view of Potter Daniel (US 20130097038 A1).

Regarding Claim 5, Marston Nicholas Jamie et al. (US 20150244910 A1 IDS) in view of Andes Ian Edward et al. (US 20130214998 A1 IDS) and Pearson Kent D et al. (US 20080192114 A1 IDS) fails to suggest the visual indication corresponding to the particular operational mode of the camera comprises displaying an animation pattern.

Thus it would be obvious to one ordinary skill in the art to accommodate teaching of Potter Daniel (US 20130097038 A1) in teaching of Marston Nicholas Jamie et al. (US 20150244910 A1 IDS) in view of Andes Ian Edward et al. (US 20130214998 A1 IDS) and Pearson Kent D et al. (US 20080192114 A1 IDS) to be able to have an eyewear providing interactive system capturing video as well as providing animated video to wearer.
Regarding Claim 6, Potter Daniel (US 20130097038 A1) suggests the animated pattern of the mode indicator comprises a circulating illumination pattern of the series of light emitters (page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests animation, paragraphs 145, 146 different color lighting with contours shape patterned the figures 7-11 suggests the ring shape or circular patterned).

Regarding Claim 8, Pearson Kent D (US 20080192114 A1) suggests the plurality of light emitters of the mode indicator comprises a plurality of light emitting diodes (LEDs) (please see figure 3 and 19 seems to suggest LED in circular shape around the lens and image capturing device).  


Regarding Claim 7, Potter Daniel (US 20130097038 A1) suggests the particular operational mode of the camera to which the circulating animation pattern corresponds is a video capture mode (page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests animation, paragraphs 145, 146 different color lighting with contours shape patterned the figures 7-11 suggests the ring shape or circular patterned).

Regarding Claim 8, Potter Daniel (US 20130097038 A1) suggests a circulation speed of the circulating illumination pattern is selected such as to provide an indication of progress towards completion of a predefined video clip interval (page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests animation, paragraphs 145, 146 different color lighting with frequency base contours shape patterned the figures 7-11 suggests the ring shape or circular patterned with selecting frequency of animation pattern).

	However, Examiner maintains “a speed of the circulating animation pattern is selected such as to provide an indication of progress towards completion of a predefined video clip length” is well known to one ordinary skill in the art as disclosed by prior art of Paley Eric B et al. (US 20080199829 A1) disclosure; pages 1, 3, 5, 6, 9, paragraphs 7, 32, 42, 50, 72.

Regarding Claim 9, Potter Daniel (US 20130097038 A1) suggests the respective visual indications for two or more of the plurality of different operational modes are provided by display of different respective animated patterns (page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests different respective animated patterns paragraphs 145, 146 different color lighting with contours shape patterned the figures 7-11 suggests the ring shape or circular patterned please also see page5, paragraphs 147-160).

Regarding Claim 10, Pearson Kent D et al. (US 20080192114 A1 IDS) suggests the plurality of different operational modes for which different respective visual indications are provided include a video capture mode and a photo video capture mode (pages 1-4, paragraph 17-19, suggests plurality of modes of operation of camera at different time , please notice further suggests the camera operation such as single shot photo or picture indicated by red lighted LED, further when camera doing video is 

Regarding Claim 11, Pearson Kent D et al. (US 20080192114 A1 IDS) suggests the controller is configured such that, display of the respective visual indications for the video capture mode and for the photo video capture mode are systemically enforced and non-optional  (pages 1-4, paragraph 17-19, suggests plurality of modes of operation of camera at different time , please notice further suggests the camera operation such as single shot photo or picture indicated by red lighted LED, further when camera doing video is indicated by green LED and delete operation is indicated by amber lighted LED the above operation obviously suggests different mode of operation are performed during different time further suggests camera either does still photo or moving images non-optional operation and these modes of operations are indicated with different color LED light emitting further paragraphs  55-60, 62, 64, 65 provides further detail about modes of operation of camera indicated with different color light at different time).

Regarding Claim 12, Pearson Kent D (US 20080192114 A1 IDS) suggests the plurality of visual indications include a charge level indication that provides a visual indication of a level of charge of an on-board battery that is incorporated in the eyewear 
Please also see well-known prior art of Stafford Jeffrey Roger et al. (US 20180292911 A1 IDS) disclosure; pages 6, 12, 16, 23, 24, paragraphs 89, 143, 191, 252, 255, 261.

Regarding Claim 13, Potter Daniel (US 20130097038 A1 IDS) disclosure; page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests animation, paragraphs 145, 146 different color lighting with frequency base contours shape patterned the figures 7-11 suggests the ring shape or circular patterned with selecting frequency of animation pattern.
However, Potter Daniel (US 20130097038 A1) fails to suggest a speed of the circulating animation pattern is selected such as to provide an indication of progress towards completion of a predefined video clip length. 
	However, Examiner maintains “a speed of the circulating animation pattern is selected such as to provide an indication of progress towards completion of a predefined video clip length” is well known to one ordinary skill in the art as disclosed by prior art of Paley Eric B et al. (US 20080199829 A1) disclosure; pages 1, 3, 5, 6, 9, paragraphs 7, 32, 42, 50, 72.

Regarding Claim 14, Andes Ian Edward et al. (US 20130214998 A1 IDS)  the plurality of different operational modes for which different respective visual indications are provided include a plurality of different error states (page 13 paragraphs 124-1298 

Regarding Claim 15, Potter Daniel (US 20130097038 A1) suggests one or more of the visual indications for the plurality of different operational modes provide for display of an animation using graduated light intensities for at least a subset of the series of light emitters (page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests animation, paragraphs 145, 146 different color lighting with frequency base contours shape patterned the figures 7-11 suggests the ring shape or circular patterned with selecting frequency of animation pattern).

Regarding Claim 16, Marston Nicholas Jamie et al. (US 20150244910 A1) suggests  method comprising: using one or more computer processing devices incorporated in an eyewear device (please see figure 1, page 4, paragraph 79) an eyewear device (please see figure 1) comprising: an eyewear frame (page 1, paragraph4); a camera incorporated in the eyewear frame and a controller incorporated in the eyewear frame (page 4, paragraph 79, Item # 52) in communication with the mode indicator (page 4, paragraph 79, figure 16), the controller being configured to: detect activation of a particular occasions (such as turning camera on /off) mode of the camera (page 4, paragraph 79, figure 16); and during an occasion (a particular time or instance of an event or an operation, please notice camera does achieve plurality of operation such as capturing video or capturing photos or power turning on/ off and since they are not achieve simultaneously suggest at different time further suggests represent ) of the camera in the particular occasions (such as turning camera on /off or images transmission)  mode, cause display by the mode indicator of a visual indication corresponding to the particular occasions modes of the camera (page 4, paragraph 79, figure 16).
Further examiner maintains “a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation” is well known to one ordinary skill in the art as disclosed by prior art of Smit Matthew et al. (US 20180107025 A1 IDS) controller a controller in communication with the mode indicator, controller being configured to: detect the mode of operation (pages, 5, 7, 10, 11, 14, 15, paragraphs 67, suggest having controller communicate to mode indicator, 77, 78 suggests controller detecting modes of various operation  102, 134, 135, 139 provides further details the  controller communicates to indicator and detects the various modes of operation).
Marston Nicholas Jamie et al. (US 20150244910 A1) fails to suggest a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user.
Andes Ian Edward et al. (US 20130214998 A1) suggests a series of light emitters mounted on a forward-facing surface of the eyewear frame (please see figures 9, 14, Item # 910, 1410, pages 10, 11, paragraphs 103, 104, suggests colored LED array, 107-109 operating LED for different modes of occasions controlled by controller) such that the mode indicator is directed away from a user when the eve wear device is worn by the user (please see figures 9, 14, Item# 910, 1410, pages 10, 11, paragraphs 103, ) of the camera in the particular occasions (such as turning camera on /off or images transmission) at different time).
Please also see well-known prior art of Stafford Jeffrey Roger et al. (US 20180292911 A1 IDS) a mode indicator comprising a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user (figure 21, page 22, paragraphs 242-244).
Marston Nicholas Jamie et al. (US 20150244910 A1) teaches a method comprising: using one or more computer processing devices incorporated in an eyewear device; an eyewear device comprising: an eyewear frame; a camera incorporated in the eyewear frame; a mode indicator comprising a series of light emitters mounted on an outwardly-directed surface of the eyewear frame; and a controller incorporated in the eyewear frame.
  Andes Ian Edward et al. (US 20130214998 A1) teaches a controller a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation and a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user when the eve wear device is worn by the user.
Marston Nicholas Jamie et al. (US 20150244910 A1) does not teach a controller a controller in communication with the mode indicator, the controller being configured to: 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Marston Nicholas Jamie et al. (US 20150244910 A1) discloses same eyewear display structure as it does separately detecting modes of operation and use light emitting diode to indicate modes of operation
Andes Ian Edward et al. (US 20130214998 A1) discloses the same structure as it does separately providing array of LED around frame of the eyewear frame, being peripheral to user eyes when user is wears the eyewear in front of his face and detecting modes of operation and use array of light emitting diode to indicate modes of operation
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Marston Nicholas Jamie et al. (US 20150244910 A1) to include a controller a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation and a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 16, Marston Nicholas Jamie et al. (US 20150244910 A1) fails to suggests the controller being configured to: detect activation of a particular occasion based mode of the camera and during an occasion of the camera in the particular occasion mode, cause display by the mode indicator of a visual indication
corresponding to the particular occasion mode of the camera and detect activation, at different times, of a plurality of different occasion modes of the camera; and at the different times, cause display by the mode indicator of different respective visual indications corresponding to the plurality of different, occasion modes.
Pearson Kent D (US 20080192114 A1) suggests (or discloses) suggests the controller being configured to: detect activation of a particular operational mode of the camera (paragraph 17-19, 55-58, 64, 65 suggests after receiving activation signal  and detected by controller activates the camera and  performs the selected mode of operation),; and during operation of the camera in the particular occasion (a particular time or instance of an event or an operation, please notice camera does achieve plurality of operation such as capturing video or capturing photos or power turning on/ off and since they are not achieve simultaneously suggest at different time further suggests represent an occasion to timely event) of the camera in the particular occasions (such as turning camera on /off or images transmission) mode, cause display by the mode indicator of a visual indication corresponding to the particular occasion mode of the camera (pages 1-4, paragraph 17-19, suggests plurality of modes of occasion of camera at different time , please notice further suggests the camera 
Further examiner maintains “a controller in communication with the mode indicator, the controller being configured to: detect the mode of operation” is well known to one ordinary skill in the art as disclosed by prior art of Smit Matthew et al. (US 20180107025 A1 IDS) controller a controller in communication with the mode indicator, controller being configured to: detect the modes of occasion (pages, 5, 7, 10, 11, 14, 15, paragraphs 67, suggest having controller communicate to mode indicator, 77, 78 suggests controller detecting modes of various occasion 102, 134, 135, 139 provides further details the  controller communicates to indicator and detects the various modes of occasion).
In response to combination of the primary and secondary prior arts, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the prior art of Marston Nicholas Jamie et al. (US 20150244910 A1) suggests a 
 Thus combination does suggest applicant’s claimed invention therefore they do obviate.
The prior art of Marston Nicholas Jamie et al. (US 20150244910 A1) in view of Smit Matthew et al. ( US 20180107025 A1) provides an eyewear device comprising: an eyewear frame; a camera incorporated in the eyewear frame; a mode indicator comprising a series of light emitters mounted on an outwardly-directed surface of the 



Regarding Claim 18, Potter Daniel (US 20130097038 A1) suggest the series of light emitters are arranged in a circle about a camera lens opening, the animated pattern comprising circulating display of a portion of the circle (page 7, paragraphs 213 suggests goggle as eyewear with camera, paragraph 212 suggests animation, paragraphs 145, 146 different color lighting with contours shape patterned the figures 7-11 suggests the ring shape or circular patterned).

Regarding Claim 19, Pearson Kent D et al. (US 20080192114 A1 IDS) suggests the controller is configured such that, display of the respective visual indications for the video capture mode and for the photo video capture mode are systemically enforced and non-optional  (pages 1-4, paragraph 17-19, suggests plurality of modes of operation of camera at different time , please notice further suggests the camera operation such as single shot photo or picture indicated by red lighted LED, further when camera doing video is indicated by green LED and delete operation is indicated by amber lighted LED the above operation obviously suggests different mode of operation are performed .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of non-statutory double patenting over claims 1-16 of U.S. Patent No. US 10,708,488 B2; since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 1-19 to Claims 1-16 of U.S. Patent No. US 10,708,488 B2 of patented applications; 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Instant Application Number 
16883665

US Patent Number
US 10,708,488 B2

    1. An eyewear device comprising: an eyewear frame; a camera incorporated in the eyewear frame; a mode indicator comprising a series of light emitters mounted on a forward-facing surface of the eyewear frame such that the mode indicator is directed away from a user 

2. The eyewear device includes the mode indicator is located on a forward-facing side of the eyewear frame, the mode indicator being directed away from a user when the eyewear device is worn by the user.
    9. The eyewear device includes the controller is configured to cause display by the mode indicator of a plurality of different visual indications corresponding to a plurality of respective different operational modes of the camera.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review all the cited prior arts on USPTO 892’s.
Swain Mike (20060262194 A1) disclosure; pages 1, 3, 4, paragraphs 3, 9, 43-46, 49.
JANG Yujune et al. (US 20150362729 A1) disclosure; please see abstract, figure 2, pages 1, 7, 8, paragraphs 13, 114, 119, 120, 131.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached on Monday-Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-16-2021